JONES, J.
This suit is for $110.00, composed of $55.00, alleged to be due under *417an accident and health, policy for one month’s disability from illness, plus the. one-hundred-per-cent penalty, provided by Act 310 of 1910 for defendant’s unwar-, ranted refusal to pay the claim.
The trial court declined to impose the penalty but rendered judgment for $55.00, from which defendant alone has appealed.
The only issue presented is whether plaintiff’s . disability was occasioned by bronchitis, as he alleges in his petition, or by prostatitis, which is excluded from the policy by Part VI (p. 2), reading in its pertinent part, as follows:
“This- policy does not cover any loss caused by or resulting from * * * (3) venereal diseases; or (4) diseases not common to both sexes.”
Only matters of fact are involved and it would serve no useful purpose to make a detailed analysis of the evidence. It suffices to say that a careful study of the entire record, which does not contain the report of defendant’s physician, although it was offered in evidence, fails to show error in the judgment below.
The judgment is therefore affirmed.